Citation Nr: 1727761	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  11-27 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for total abdominal hysterectomy with bilateral salpingo-oophorectomy.

2.  Entitlement to service connection for an anterior right fibroid.

3.  Entitlement to service connection for endometriosis.

4.  Entitlement to a compensable disability evaluation for the Veteran's service-connected hypothyroidism and total thyroidectomy residuals for the period prior to May 17, 2010.

5.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected hypothyroidism and total thyroidectomy residuals for the period on and after May 17, 2010. 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.N. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1992 to April 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and June 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a February 2010 rating decision, the RO denied service connection for total hysterectomy with bilateral salpingo-oophorectomy, anterior right fibroid, and endometriosis.  In March 2010, the Veteran filed a notice of disagreement (NOD) with the February 2010 rating decision.  The RO issued a statement of the case (SOC) in September 2011, and the Veteran filed a substantive appeal in October 2011.  

As it pertains to the issue of increased rating for hypothyroidism, in a June 2011 decision, the RO denied the Veteran's claim for a temporary total disability based on convalescence post total thyroidectomy, but service connected the surgical scar, and granted a 10 percent evaluation for hypothyroidism, effective May 17, 2010.  The Veteran filed an NOD in June 2012.  The RO issued an SOC in June 2013, and the Veteran filed a substantive appeal in August 2013. 

The Board also notes that additional evidence was associated with the record after the issuance of the February 2014 supplemental statement of case (SSOC).  As the Veteran has waived initial Agency of Original Jurisdiction (AOJ) consideration of new evidence, the evidence is properly before the Board for consideration.  See 38 C.F.R. § 20.1304(c). 

A Board hearing was held in October 2016, where the Veteran testified as to the issues of service connection for total hysterectomy with bilateral salpingo-oophorectomy, anterior right fibroid, endometriosis, and entitlement to an increased rating for service-connected hypothyroidism; a transcript of which is of record. 

The issues of service connection for hysterectomy and bilateral salpingo-oophorectomy, anterior right fibroid, and endometriosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 17, 2010, the Veteran's hypothyroidism was manifested by an enlarged left thyroid lobe nodule, occasional palpitations and fatigue.  

2.  The Veteran underwent a total thyroidectomy in May 17, 2010.

3.  Since May 17, 2010, the Veteran's hypothyroidism, status post total thyroidectomy, has been primarily manifested by fatigability, continuous medication required for control, mental sluggishness, weight gain, and cold intolerance; her disability has not been manifested by constipation, mental disturbance, bradycardia, or muscular weakness.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for hypothyroidism prior to May 17, 2010 have been met.  38 U.S.C.A. §1154(a), 1155 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.1-4.14, Diagnostic Code 7903 (2016).

2.  After May 17,2010, the criteria for a 60 percent rating, but no higher, for hypothyroidism have been met.  38 U.S.C.A. §1154(a), 1155 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.1-4.14, Diagnostic Code 7903 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Briefly, the Veteran developed hypothyroidism while on active duty in 1995.  Service connection was accordingly granted in an October 1996 rating decision, assigning a noncompensable evaluation, effective April 23, 1996, on the basis that her condition remained in remission since 1996.  In a June 2011 rating decision, the AOJ awarded the Veteran service connection for a scar following her total thyroidectomy associated with hypothyroidism, assigning a noncompensable rating, and granted her an increased rating of 10 percent for hypothyroidism on the basis that continuous medication will be required to control her condition.  An effective date of May 17, 2010, the date of the surgery, was assigned.  She has appealed the assigned rating. 

I.  Applicable Law and Regulations

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §4.1 (2016).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the hypothyroidism provisions of Diagnostic Code (DC) 7903, a 10 percent evaluation is assigned for fatigability, or; continuous medication required for control.  A 30 percent evaluation is assigned for fatigability, constipation, and mental sluggishness.  38 C.F.R. §4.119, Diagnostic Code 7903.  A 60 percent evaluation is warranted for muscular weakness, mental disturbance, and weight gain.  Id.  A 100 percent rating is assigned for cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute) and sleepiness.  Id.

The Court has addressed the specific application of the rating criteria for DC 7903.  In that regard, the Court has said that all of the symptoms listed for a particular disability rating were not required to be demonstrated in order to establish entitlement to a higher disability rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 155 (2009).  The Court noted that symptoms that meet some of the rating criteria should be considered in light of 38 C.F.R. §4.7 (Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned).  The Court stated that unlike the diabetes mellitus rating criteria addressed in Camacho v. Nicholson, 21 Vet. App. 360 (2007), the rating criteria for DC 7903 are not successive.  Tatum, 23 Vet. App. at 155.  A claimant could potentially establish all of the criteria required for a 30 percent or 60 percent rating without establishing any of the criteria for a lesser disability rating.  Id. at 156.

The Court acknowledged the difficulty in assessing the subjective reporting of symptoms by a claimant.  In particular, the veteran in Tatum contended that she suffered from constipation.  The Court recognized that the "...credibility of a person's assertion of such a personal affliction is a key consideration with regard to a finding that the person does or does not suffer from such affliction."  Id.  The Court directed that the Board must discuss such contentions and the credibility of the claimant.

II.  Analysis

The Veteran contends that her symptomatology related to her thyroid disability is more severe than currently rated.

 (A) Prior to May 17, 2010

As a preliminary matter, the Veteran was assigned a noncompensable rating for hypothyroidism with an effective date of April 23, 1996.  The basis for her noncompensable evaluation was that her condition remained in remission.  She filed her claim for increase in June 2010.  

Prior to her total thyroidectomy in May 2010, the Veteran's hypothyroidism presented with occasional palpitations, tiredness, shoulder and leg pains, and an enlarged nodule on the left lobe.  See January 2010 private treatment record.  

After a review of all the evidence of record, lay and medical, the Board finds that for this period, including the one year period prior to the date of claim for increase, the service-connected hypothyroidism has been characterized by occasional pain and fatigue.  Given the presence of fatigue (tiredness), a 10 percent evaluation is warranted, but without constipation or mental sluggishness, the next higher rating is not indicated.  Likewise, mental disturbance and weight gain are not shown as to warrant a 60 percent evaluation, nor are most of the criteria for a 100 percent rating seen.  


(B) Since May 17, 2010

The Veteran seeks a rating in excess of 10 percent for hypothyroidism since May 17, 2010.  She contends that she suffers from fatigue, cold intolerance, difficulty managing her weight, a "hangover feeling" upon awakening and a lack of clarity that impacts her work. 

Based on the evidence of record, the Board finds that a 60 percent rating for hypothyroidism is warranted.  

The Veteran underwent a total thyroidectomy in May 2010, after which she was prescribed Synthroid for continuous control of her condition.  See May 2010 private treatment record. 

Private treatment records dated through August 2015 demonstrate fatigability, cold intolerance, occasional myalgia and arthralgia, and weight gain.

Specifically, in March 2012, the Veteran presented with symptoms of fatigability and cold intolerance.  She remained on her prescription of Levothyroxine.  See March 2012 private treatment record.  A September 2012 treatment record indicates a change in her daily medication, with experienced tiredness, cold intolerance, occasional myalgia and arthralgia.  Her medical report further notes that she suffers from difficulty losing weight.  At the time of her visit, she measured 148 pounds (on a 58 inch frame per STRs).  See September 2012 private treatment record at p.29.  An April 2013 private treatment record notes manifestations of fatigability, increased weight of 8 pounds since her September 2012 visit, and occasional myalgia and arthralgia.  The Veteran reported feeling "tired and hung over in the mornings."  See April 2013 private treatment record at p.30.  

In March 2014, the Veteran began seeking treatment for occasional constipation and was diagnosed with chronic constipation.  See March 2014 private treatment record.  Although the Veteran experienced frequent episodes of constipation, and hemorrhoids, treatment records indicate that her constipation improved greatly with an increase in fiber supplements.  See March 2014 private treatment record.  Further, upon VA examination in May 2015, the examiner opined that her hemorrhoids and constipation were not related to her service-connected thyroid disorder.  Specifically, hypothyroidism did not redevelop until after the removal of her thyroid, at which time she did not present with any gastrointestinal complaints.  See May 2010 private treatment records.  

In August 2015, the Veteran's treating physician noted the Veteran is now permanently hypothyroid, and had developed fatigability, weight gain, cold intolerance, and difficulty with focus and memory secondary to her hypothyroid condition.  The physician further noted that the Veteran continues to have symptoms that affect her overall health and quality of life, despite adjustments that have been made with her medication to try to optimize her therapy.  See August 2015 treating physician's note.  Most recently, the Veteran's medical records demonstrate a 27 pound weight increase in three years.  See October 2015 Eastern Carolina ENT medical record. 

Also of record are lay statements provided by the Veteran in June 2012, July 2013 and August 2013.  Most significantly, the Veteran reported experiencing cold intolerance, aches in her joints, and difficulty managing her weight.  She further contended that she oftentimes experiences a "hungover" feeling upon awakening, a lack of clarity that has impacted her ability to perform at work, and complications with her memory.  See August 2013 BVA substantive appeal.  

Having reviewed the evidence of record, the Board finds that a rating of 60 percent, and no higher, is warranted for the period beginning May 17, 2010.  Throughout this period, she has endorsed symptoms of fatigability, weight gain, mental sluggishness, chronic constipation, episodes of myalgia and arthralgia, and intolerance to cold.  The Board finds the Veteran competent and credible to discuss the symptoms of her hypothyroidism which have been present since her May 2010 thyroidectomy.  To the extent that the evidence is in equipoise as to whether her disability more nearly approximates a 60 percent rating, the Board will resolve the benefit of the doubt in favor of the Veteran and assign a 60 percent rating beginning May 17, 2010.  38 U.S.C.A. §5107(b); 38 C.F.R. §3.102.

However, the Board finds that a rating in excess of 60 percent is not warranted.  To assign a higher rating of 100 percent under DC 7903, the evidence must reflect symptoms of cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  While the May 2015 private examiner's opinion notes that the Veteran experienced fatigability, weight gain, cold intolerance and difficulty with her memory secondary to her hypothyroid condition, there was no muscular weakness, cardiovascular involvement, mental disturbance, or bradycardia manifested.  Under the circumstances of this case, the Board finds that the Veteran's disability is not so severe as to warrant the assignment of a 100 percent disability rating.


ORDER

Subject to the law and regulation governing the payment of monetary benefits, entitlement to a 10 percent disability rating for hypothyroidism prior to May 17, 2010 is granted.

Subject to the law and regulation governing the payment of monetary benefits, entitlement to a disability rating of 60 percent for hypothyroidism since May 17, 2010 is granted.


REMAND

After a review of the record, the Board finds that a remand is necessary for additional development.

The Veteran contends that her gynecological disorders had their onset during active duty and have persisted until her total hysterectomy in June 2009.  Specifically, she contends that her current diagnoses of anterior right fibroid and endometriosis had their first onset while she was in service.

The Veteran underwent a total hysterectomy with bilateral salpingo-oophorectomy in June 2009.  It is her contention that the hysterectomy was required for permanent pain relief from her endometriosis and fibroids.

The Veteran's service treatment records are silent for any gynecological disorders or conditions upon entry.  Service treatment records indicate instances of treatment for abdominal cramps, localized pain over the uterus, and irregular menses from 1993 to 1996.  See service treatment records dated October 1993, April 1994, June 1994, December 1994, January 1995, and February 1995.  According to a June 1994 service treatment record, the Veteran was noted to have normal sized cystic ovaries.  An April 1995 service treatment record indicates she suffered from a fibroid on her right side with no evidence of a chronic condition. 

Post-service treatment records indicate ongoing treatment for painful menstrual periods, abdominal cramps, with inflammation present on her pap smear.  See private treatment records dated December 2000 to November 2006.  

A November 2006 private treatment record also demonstrates the Veteran was reported to have small scattered fibroids.  At this time, endometriosis was also diagnosed upon biopsy.  See November 2006 private treatment record. 

The Veteran continued to seek treatment for symptoms related to fibroids and endometriosis, including chronic pelvic pain, until she elected to have a hysterectomy to permanently alleviate her symptoms.  See April 2008 and June 2009 private treatment records.  She underwent a total hysterectomy and bilateral salpingo-oophorectomy in June 2009 for a long history of endometriosis, uterine fibroids, pelvic adhesions, pelvic pain, and dysfunctional uterine bleeding.  See September 2009 private treating physician's letter (received November 2009). 

The Board notes that on VA examination in August 2013, the examiner was asked to provide an opinion with regards to the etiology of the Veteran's hysterectomy.  It was opined that her hysterectomy was less likely than not related to her active service, since her hysterectomy was performed after service.  As this opinion does not appear to fully address the Veteran's history, another opinion will be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to an appropriate medical professional, who should be asked to review it, and provide opinions as to the following:

(a) For the anterior right fibroid claim, the reviewer should state whether it is at least as likely as not (a 50 percent probability) that the condition had its onset in service or is otherwise causally or etiologically related to the Veteran's active service, to include her October 1993 to February 1995 complaints of pelvic pain and irregular menstrual periods.

(b) For the endometriosis claim, the reviewer should state whether it is at least as likely as not (a 50 percent probability) that the condition had its onset in service or is otherwise causally or etiologically related to the Veteran's active service, to include her October 1993 to February 1995 complaints of pelvic pain and irregular menstrual periods.

(c) For the hysterectomy claim, the reviewer should address whether it is at least as likely as not (a 50 percent probability) that the condition is caused by the Veteran's claimed anterior right fibroid and/or claimed endometriosis, or is otherwise etiologically related to the Veteran's active service.

In addressing such inquiries, the examiner should take into consideration all of the evidence of record, to include the Veteran's service treatment records and post-service medical records, as well as the Veteran's lay statements concerning in-service incurrence and post-service symptomatology, accepted medical principals, and objective medical findings.  All opinions expressed must be accompanied by supporting rationale.

It is left to the examiner's discretion whether to reexamine the Veteran.

2.  After any additional development deemed necessary, the AOJ should review the expanded record and readjudicate the claim.  If the claim remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


